DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig 29, 2900, 2901, 2902, 2903, 2904.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2500, 2501, 2502, 2503, 2504.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 
Claim Objections
Claims 1, 4, 7, 9, 18, 19, 21, and 24-26 are objected to because of the following informalities: in claim 3, line 1, “claim 1 wherein” should be “claim 1, wherein”. Claims 4, 7, 9, 18, 19, 21, and 24-26 should be amended similarly. Claim 19 is written as dependent on cancelled claim 17. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 15, 16, 18, 21, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation "the nervous response" in line 1 respectively.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the examiner will interpret claims 1 and 15 to read as “a circuit to measure a nervous response of the tissue”.
Claims 18 and 19 recite the limitation "the controller" in line 4 respectively.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the examiner will interpret claims 18 and 19 to read as “wherein the voltage converter is configured to control the switching”.
The remaining claims are rejected due to their dependence on the above specified claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10, 13-16, 18, 19, 21, 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0067497 to Levine et al., hereinafter Levine.
Regarding claim 1, Levine teaches a device for applying a neural stimulus (Fig 1A; abstract) comprising: a battery to supply electrical energy at a battery voltage (para 0026, 0194); an electrode to apply the electrical energy to neural tissue (Fig 1D; 0196); a circuit to measure the nervous response of the tissue (para 0325); and a voltage converter (para 0026) to receive the electrical energy from the battery and to control a voltage applied to the electrode based on the measured nervous response of the tissue (Fig 47: step 4702; claim 1).
Regarding claim 2, Levine further teaches wherein the converter comprises a processor programmed to calculate a voltage value based on the measured nervous response and to generate a control signal to the voltage converter indicative of the calculated voltage value (para 0330).
Regarding claim 4, Levine further teaches herein the converter is a switched-mode voltage to voltage converter (para 0026, 0200).
Regarding claim 5, Levine further teaches wherein the converter comprises a pulse generator configured to generate a pulse signal to control switching of the switched-mode voltage to voltage converter (para 0026, 0200).
Regarding claim 6, Levine further teaches wherein the pulse signal is based on the measured nervous response of the tissue (para 0026, 0200).
Regarding claim 7, Levine further teaches wherein the pulse generator is a digital processor (para 0028).
Regarding claim 8, Levine further teaches wherein the device comprises an analog-to-digital converter to provide a digital signal indicative of the measured nervous response of the tissue to the digital processor (para 0028).
Regarding claim 9, Levine further teaches wherein the voltage converter comprises a switch that is controlled by a control signal based on the measured nervous response of the tissue to thereby control the voltage applied to the electrode based on the measured nervous response of the tissue (para 0177).
Regarding claim 10, Levine further teaches wherein the control signal defines a duty cycle based on the nervous response of the tissue, such that the control signal controls the switch and the duty cycle defines the output voltage to thereby control the voltage applied to the electrode based on the measured nervous response of the tissue (claim 1).
Regarding claim 13, Levine teaches a method for neural stimulation (abstract), the method comprising repeatedly (claim 1) performing the steps of: generating a stimulation voltage signal at a stimulation voltage (para 0026, 0194-0196); applying the stimulation voltage signal to neural tissue (para 0196); measuring a nervous response of the tissue (para 0325); and adjusting the stimulation voltage based on the measured nervous response (Fig 47: step 4702).
Regarding claim 14, Levine further teaches wherein generating the stimulation voltage comprises repeatedly switching a switched mode power supply; and adjusting the stimulation voltage comprises adjusting a pulse signal that controls the switching (para 0026, 0200).
Regarding claim 15, Levine teaches a device for applying a neural stimulus (abstract) comprising: a battery to supply electrical energy at a battery voltage (para 0026, 0194); an electrode to apply the electrical energy to neural tissue (Fig 1D; 0196); a circuit to measure the nervous response of the tissue (para 0325); a current mirror to deliver a current to the electrode according to a reference current that is based on the measured nervous response (para 0200, 0236); and a voltage converter (para 0026) to receive the electrical energy from the battery and to control a voltage applied to the current mirror based on a voltage between the stimulating electrodes (Fig 47: step 4702; claim 1).
Regarding claim 16, Levine further teaches wherein the converter is a switched-mode voltage converter (para 0026, 0200).
Regarding claim 18, Levine further teaches wherein the controller is configured to control switching based on the battery voltage (para 0026, 0200).
Regarding claim 19, Levine further teaches wherein the controller is to control the switching based on an electrode voltage (para 0026, 0200).
Regarding claim 21, Levine further teaches wherein the controller comprises a pulse generator to generate a pulse signal to control the switching (para 0197), a voltage controlled oscillator to generate the pulse signal (para 0198); and 4835-4817-0963419576.12500a voltage controlled delay controlled by the battery voltage to control the switch (para 0330).
Regarding claim 24, Levine further teaches wherein the voltage controlled delay is connected to a switch to disconnect an inductance from the battery after a delay controlled by the battery voltage (para 0330).
Regarding claim 25, Levine further teaches wherein the voltage controlled delay is connected to a switch to disconnect an inductance from the battery after a delay controlled by a tissue voltage (para 0330).
Regarding claim 26, Levine further teaches wherein the voltage controlled delay is connected to a switch to disconnect an inductance from the battery after a delay controlled by a desired level of stimulation intensity (para 0330).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of US 2014/0228905 to Bolea, hereinafter Bolea.
Regarding claim 11, Levine discloses the limitations of claim 9, but does not disclose wherein the control signal is an analog voltage signal provided by the processor and the voltage signal controls the switching of the switch to thereby control the voltage applied to the electrode based on the measured nervous response of the tissue.
However, Bolea teaches wherein the control signal is an analog voltage signal provided by the processor and the voltage signal controls the switching of the switch to thereby control the voltage applied to the electrode based on the measured nervous response of the tissue (para 0464).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the control signal of Levine wherein the control signal is an analog voltage signal provided by the processor and the voltage signal controls the switching of the switch to thereby control the voltage applied to the electrode based on the measured nervous response of the tissue, as taught by Bolea, for purpose of improve efficacy and/or to reduce sensory perception of a stimulus (para 0132).
Regarding claim 12, Levine further teaches wherein the controller comprises an oscillator with an oscillation frequency and the voltage signal controls the oscillation frequency to thereby control the voltage applied to the electrode based on the measured nervous response of the tissue (para 0198).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/
Examiner, Art Unit 3792                

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792